MEMORANDUM**
Carlos Antonio De La Paz, a native and citizen of the Philippines, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen removal proceedings to seek adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the Board’s denial of the motion to reopen for abuse of discretion, but review pure questions of law de nove, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioner’s motion to reopen because petitioner failed to depart within the voluntary departure period. See 8 U.S.C. § 1229c(d) (explaining that the failure to depart voluntarily within the time period results in a ten-year bar to certain forms of relief); de Martinez, 374 F.3d at 762-64.
Pursuant to Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004) (order), petitioner’s untimely motion for stay of voluntary departure is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.